           Case 1:20-cv-01392-DAD-SAB Document 12 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                      Case No. 1:20-cv-01392-NONE-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN THIS ACTION TO DISTRICT
13          v.                                           JUDGE FOR PURPOSE OF CLOSING THE
                                                         CASE AND ADJUST DOCKET TO
14   WESTERN MOBILE GLASS, et al.,                       REFLECT VOLUNTARY DISMISSAL

15                  Defendants.                          (ECF No. 11)

16

17          This action was filed on September 30, 2020. (ECF No. 1.) On December 11, 2020,

18 Plaintiff filed a notice of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of

19 Civil Procedure. (ECF No. 11.)
20          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

21 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

22 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

23 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

24 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

25 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

26 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,
27 the parties are left as though no action had been brought, the defendant can’t complain, and the

28 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

                                                     1
            Case 1:20-cv-01392-DAD-SAB Document 12 Filed 12/14/20 Page 2 of 2


 1 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 2          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 3 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

 4 dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
